UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB/A (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to 000-51046 (Commission file number) TRITON DISTRIBUTION SYSTEMS, INC. (Exact name of small business issuer as specified in its charter) Colorado 84-1039067 (State or Other Jurisdiction (IRS Employer of Incorporation or Organization) Identification No.) One Harbor Drive, Suite 300 Sausalito, California 94965 (Address of Principal Executive Offices) (415) 339-4600 (Issuer's Telephone Number, Including Area Code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of November 13, 2007, there were 47,259,713 shares of common stock outstanding. Transitional Small Business Disclosure Format (check one): Yeso No x EXPLANATORY NOTE: The Registrant is filing this Amendment No. 1 to Form 10-QSB to amend its Quarterly Report on Form 10-QSB for the quarter ended September 30, 2007, (the "Original Filing") filed on November 14, 2007, with the Securities and Exchange Commission in order to correct the Consolidated Balance Sheets, the Consolidated Statement of Operations, the Consolidated Statement of Shareholder's Equity andthe Consolidated Statement of Cash Flows, Note 6 to the Consolidated Financial Statements, Note 7 to the Consolidated Financial Statements, Note 10 to the Consolidated Financial Statements and Management's Discussion and Analysis. This Amendment does not amend any other information previously filed in the Original Filing. The Original Filing is hereby superseded and amended with respect to Items 1 and 2 set forth in this Amendment No. 1. TRITON DISTRIBUTION SYSTEMS, INC. Index Page Number PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets as of September 30, 2007 (unaudited) and December 31, 2006 (audited) 3 Consolidated Statements of Operations for the three and nine months ended September 30, 2007 (unaudited), and 2006 (unaudited) and from inception (January 10, 2006) to September 30, 2007 (unaudited) 4 Consolidated Statement of Stockholders Equity from inception (January 10, 2006) to September 30, 2007(unaudited) 5 Consolidated Statements of Cash Flows for the nine months ended September 30, 2007 (unaudited), and 2006 (unaudited) and the period from inception (January 10, 2006) to September 30, 2007 (unaudited) 6 Notes to Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis or Plan of Operations 22 Item 3. Controls and Procedures 27 PART II. OTHER INFORMATION 29 Item 1. Legal Proceedings 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Submission of Matters to a Vote of Security Holders 29 Item 5. Other Information 29 Item 6. Exhibits 30 SIGNATURES 31 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Triton Distribution Systems, Inc. (a Development Stage Company) Consolidated Balance Sheets Sept 30 2007 Dec 31 2006 (unaudited) (restated) ASSETS CURRENT ASSETS Cash and cash equivalents $ 90,886 $ 1,944,287 Other current assets 175,403 121,945 Prepaid consulting 1,709,795 723,600 TOTAL CURRENT ASSETS 1,976,084 2,789,832 FURNITURE AND EQUIPMENT, net 364,150 350,509 WEBSITE DEVELOPMENT COSTS, net 9,029 13,954 INTELLECTUAL PROPERTY, net 196,783 214,672 TOTAL ASSETS $ 2,546,046 $ 3,368,967 LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Deferred Income $ 1,190 $ - Accounts payable 261,696 242,579 Accrued expenses 19,104 4,514 Accrued payroll 53,848 19,269 Accrued lease liability 15,964 10,982 Loan Payable, net 778,242 TOTAL CURRENT LIABILITIES 1,130,044 277,344 COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY Preferred stock; no par value; 2,000,000 shares authorized; 0 shares issued and outstanding Common stock; no par value; 100,000,000 shares authorized; 45,013,213 shares issued and outstanding as of December 31, 2006 and 47,259,713 as of September 30, 2007 13,611,009 9,503,723 Additional paid-in capital 3,784,606 139,979 Deficit accumulated during the development stage (15,982,485 ) (6,552,079 ) Accumulated balance of other comprehensive income 2,872 TOTAL STOCKHOLDERS' EQUITY 1,416,002 3,091,623 TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ 2,546,046 $ 3,368,967 The accompanying notes are an integral part of this statement. 3 zTriton Distribution Systems, Inc. (a Development Stage Company) Consolidated Statements of Operations 3 Months 3 Months 9 Months 9 Months Inception (January 10, Ended Ended Ended Ended 2006) to September 30, September 30, September 30, September 30, September 30, 2007 2006 2007 2006 2007 (unaudited) (unaudited) (unaudited) (unaudited) (unaudited) (restated) (restated) (restated) NET SALES $ - $ - $ - $ - $ - COST OF SALES - GROSS PROFIT - OPERATING EXPENSES: Payroll and related benefits 1,293,788 850,154 5,592,299 1,807,547 8,437,265 Professional fees 436,915 632,996 1,744,355 932,950 3,418,990 Marketing and advertising 42,307 101,930 226,432 204,442 528,657 Other general and administrative expenses 353,452 644,388 1,078,157 1,207,796 2,819,956 TOTAL OPERATING EXPENSES 2,126,462 2,229,468 8,641,243 4,152,735 15,204,868 LOSS FROM OPERATIONS (2,126,462 ) (2,229,468 ) (8,641,243 ) (4,152,735 ) (15,204,868 ) OTHER INCOME (EXPENSE) Interest income 3,743 11,747 24,235 11,747 66,696 Interest expense – related party (755,456 ) (2,281 ) (783,025 ) (30,915 ) (813,940 ) Loss on disposal of assets - - (30,373 ) - (30,373 ) TOTAL OTHER INCOME (EXPENSE) (751,713 ) 9,466 (789,163 ) (19,168 ) (777,617 ) LOSS BEFORE PROVISION FOR INCOME TAXES (2,878,175 ) (2,220,002 ) (9,430,406 ) (4,171,903 ) (15,982,485 ) PROVISION FOR INCOME TAXES NET LOSS (2,878,175 ) (2,220,002 ) (9,430,406 ) (4,171,903 ) (15,982,485 ) OTHER COMPREHENSIVE INCOME Foreign currency translation adjustment 22,038 - 2,872 - 2,872 COMPREHENSIVE LOSS $ (2,856,137 ) $ (2,220,002 ) $ (9,427,534 ) $ (4,171,903 ) $ (15,979,613 ) NET LOSS PER SHARE: BASIC AND DILUTED $ (0.06 ) $ (0.05 ) $ (0.20 ) $ (0.11 ) $ (0.38 ) WEIGHTED AVERAGE SHARES OUTSTANDING: BASIC AND DILUTED 47,094,678 40,945,066 46,099,579 37,613,578 42,368,272 The accompanying notes are an integral part of this statement. 4 Triton Distribution Systems, Inc. (a Development Stage Company) Consolidated Statements of Stockholders’ Equity For the Period from Inception (January 10, 2006) to September 30, 2007 Deficit Accumulated During the Accumulated Additional Development other Total Common Stock Paid-in Stage comprehensive Shareholders Shares Par Value Capital Restated income Equity (Deficit) Balance at inception (January 10, 2006) $ - $ - $ - $ - $ - Issuance of common stock for cash and contribution of intellectual property in January 2006 35,821,198 338,625 338,625 Balance at June, 2006 35,821,198 338,625 - - - 338,625 Issuance of common stock in private placement for cash, net of $822,902 in commissions and expenses 7,148,710 4,924,598 4,924,598 Issuance of common stock to placement agent for fees 598,029 Cancellation of investor shares in July 2006 (6,218,958 ) - Issuance of common stock in connection with transaction with Petramerica Oil, Inc. in July 2006 2,087,910 - Repurchase of shares from Petramerica Oil, Inc. stockholders in July 2006 (400,000 ) (400,000 ) (400,000 ) Issuance of shares to investor relation firms for services in July 2006 2,238,824 1,800,000 1,800,000 Issuance of common stock in private placement for cash, net of $149,500 in commissions in September 2006 3,737,500 2,840,500 2,840,500 Fair value of employee stock compensation, as restated 139,979 139,979 Net loss (6,552,079 ) (6,552,079 ) Balance at December 31, 2006 45,013,213 9,503,723 139,979 (6,552,079 ) - 3,091,623 Issuance of shares to investor relation firms for servicesin March 2007 100,000 171,156 171,156 Fair value of employee stock compensation, as restated 450,132 733,715 733,715 Fair value of employee stock options, as restated 287,088 287,088 Foreign currency translation gain (loss) (16,785 ) (16,785 ) Net loss, as restated (2,509,674 ) (2,509,674 ) Balance at March, 2007 (unaudited) 45,563,345 10,408,594 427,067 (9,061,753 ) (16,785 ) 1,757,123 Issuance of shares to investor relation firms for servicesMay 2007 500,000 1,400,000 1,400,000 Issuance of shares to investor relation firms for servicesJune 2007 500,000 700,000 700,000 Issuance of Warrant for Short Term Loan 2,884,381 2,884,381 Fair value of employee stock compensation, as restated 410,015 873,332 873,332 Fair value of employee stock options, as restated 309,693 309,693 Exercise of Employee Stock Options 61,000 48,800 48,800 Foreign currency translation gain(loss) (2,381 ) (2,381 ) Net loss June 30, 2007, as restated (4,042,556 ) (4,042,556 ) Balance at June 2007 (unaudited) 47,034,360 $ 13,430,726 $ 3,621,141 $ (13,104,309 ) $ (19,166 ) $ 3,928,392 Fair value of employee stock options 163,465 163,465 Exercise of Employee Stock Options 38,478 30,782 30,782 Exercise of Warrants 186,875 149,501 149,501 Foreign currency translation gain (loss) 22,038 22,038 Net Loss September30, 2007, as restated (2,878,176 ) (2,878,176 ) Balance at September 30, 2007 (unaudited)(restated) 47,259,713 $ 13,611,009 $ 3,784,606 $ (15,982,485 ) $ 2,872 $ 1,416,002 The accompanying notes are an integral part of this statement. 5 Triton Distribution Systems, Inc. (a Development Stage Company) Consolidated Statements of Cash Flows For the Nine For the Nine Inception (January 10, Months Ended Months Ended 2006) to September30, September30, September30, 2007 2006 2007 (unaudited) (unaudited) (unaudited) (restated) (restated) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ (9,430,406 ) $ (4,171,903 ) $ (15,982,485 ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of discount on note 662,623 - 662,623 Depreciation and amortization expense 137,935 39,083 210,954 Loss on disposal of assets 30,373 - 30,373 Amortization of prepaid consulting 1,284,991 (1,292,731 ) 561,361 Fair value of employee stock options 2,367,293 48,774 2,507,271 Changes in assets and liabilities Prepaid insurance 29,577 (62,991 ) (21,591 ) Other current assets (83,034 ) (115,790 ) (153,811 ) Deferred income 1,190 - 1,190 Accounts payable 19,116 76,468 261,696 Accrued expenses 44,100 128,728 72,952 Accrued interest - related party 5,069 - - Lease Liability 4,982 - 15,964 Net cash used in operating activities (4,926,191 ) (5,350,362 ) (11,833,503 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of furniture and equipment (159,165 ) (242,693 ) (553,064 ) Payment for web development costs - (19,700 ) (19,700 ) Net cash used in investing activities (159,165 ) (262,393 ) (572,764 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the issuance of common stock 229,083 9,265,198 9,494,281 Proceeds from issuance of notes payable - related party 3,000,000 1,981,867 3,000,000 Repayment of note payable - related party - (1,981,867 ) - Net cash provided by financing activities 3,229,083 9,265,198 12,494,281 EFFECT OF EXCHANGE RATE CHANGES ON CASH 2,872 - 2,872 NET DECREASE IN CASH AND CASH EQUIVALENTS (1,853,401 ) 3,652,443 90,886 CASH AND CASH EQUIVALENTS, Beginning of period 1,944,287 - - CASH AND CASH EQUIVALENTS, - - - End of period $ 90,886 $ 3,652,443 $ 90,886 SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION: Interest paid $ 62,833 $ 30,915 $ 90,888 Income taxes paid $ - $ - Contribution of intellectual property for common stock $ 238,525 $ 238,525 $ 238,525 Issuance of stock for consulting services $ 2,438,923 $ 1,292,731 $ 3,731,654 The accompanying notes are an integral part of this statement. 6 TRITON DISTRIBUTION SYSTEMS, INC. AND SUBSIDIARY NOTES TO CONSOLIDATED FINANCIAL STATEMENTS SEPTEMBER 30, 2007 (UNAUDITED) Note 1 - Basis of presentation, organization and significant accounting policies History Triton Distributioin Systems, Inc.'s (the "Company") CEO,Gregory Lykiardopoulos, Triton’sCEO, was the founder of Global Reservation Systems (“GRS”).
